Citation Nr: 1502096	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In November 2013, the Veteran and his sister testified at a hearing before the undersigned Veterans Law Judge (VLJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2013 Board hearing, the Veteran reported that he was treated by a non-VA clinician, a chiropractor, until up to six or seven months prior to the hearing.  Non-VA records for the period March 2006 to June 2007 were associated with the claims folder after the November 2013 hearing, but review of the record reveals that more recent records of his chiropractic treatment have not been associated with the claims folder.  Thus, pursuant to VA's duty to assist a veteran in the development of a claim, the Board finds that VA must attempt to obtain these records on remand and, if necessary, provide another examination to assess the current severity of the Veteran's low back disability.  See 38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit statements describing fully the various symptoms resulting from his service-connected low back disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Ask the Veteran to provide, or authorize VA to obtain, records of his recent, pertinent treatment by non-VA clinicians, to include records of his chiropractic treatment.  All development efforts should be documented and obtained records should be associated with the claims file.  Any negative responses should be associated with the claims file.

3.  Then, if necessary, provide an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his low back disability.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should conduct all necessary tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of his spine. 

In addition, if possible, the examiner should state whether the Veteran's low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

All findings and conclusions should be set forth in a legible report.

4.  After completing the above development, readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

